EXHIBIT 10.1

 

[atlw_ex101img1.jpg]

 

W I R E L E S S N E T W O R K, W O R L D’ S O N E A N D O N L Y W H O L E S A L
E C A R R I E R N E T W O R K

 

DESIGN AND MANUFACTURING SERVICES AGREEMENT

 

This Design and Manufacturing Services Agreement (“Agreement”) is entered into
as of this 11 day of August 2017 (“Effective Date”) by and between ViaLight
Communications GmbH, a Bavarian corporation, having its principal place of
business at Friedrichshafenerstr.1, D-82205 Gilching, Germany (“ViaLight”), and
Airborne Wireless Network, Inc., a Nevada corporation, having its principal
place of business at 4115 Guardian Street, Suite C, Simi Valley, California
93063, U.S.A. (“ABWN”).

 

RECITALS

 

WHEREAS, ABWN is in the business of developing, marketing and licensing a fully
meshed high-speed broadband airborne wireless network by linking commercial
aircraft inflight, which is known as the ”Infinitus Information Super Highway”
AKA (“Infinitus”).

 

WHEREAS, ABWN desires to utilize with Infinitus a hybrid system which shall
employ laser based communications, managed by a radio frequency control system,
and which would help guide the lasers to their respective targets and which
would carry the links during weather related interruptions of the laser.

 

WHEREAS, ViaLight has developed a field proven, functional high-speed commercial
laser communication system, which can process signals from transponders mounted
on stratospheric balloons and, at some point in the future, on satellites
thousands of miles away.

 

WHEREAS, ABWN and ViaLight desire that ViaLight assist in the development of
such a hybrid radio frequency-laser based communication system for use by
Infinitus, whereby ViaLight will manufacture and deliver such laser equipment,
that is necessary and appropriate to develop and use for such a hybrid radio
frequency-laser based communication system.

 

WHEREAS, ABWN desires that ViaLight perform certain design and manufacturing
services, including, but not limited to: purchasing, assembly and manufacture,
testing and delivery of the Products defined in the Product Information
Documents;

 

WHEREAS, the parties desire to define the general terms and conditions governing
ViaLight’s design, manufacture and delivery of such Products, all as further set
forth in this Agreement; and

 

WHEREAS, ABWN desires to work with ViaLight to design, manufacture and fulfill
certain custom Products specifically for ABWN.

 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



   

   



 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
undertakings set forth herein, and for other good and valuable consideration,
ABWN and ViaLight agree as follows:

 



1. DEFINITIONS



 

 

1.1. “Affiliate” shall mean a person that directly, or indirectly by one or more
intermediaries, controls, or is controlled by, or is under, control with, a
party to this Agreement.

 

 

 

 

1.2. “ABWN Consigned Items” shall mean, collectively, the ABWN Equipment and
ABWN Material.

 

 

 

 

1.3. “ABWN Equipment” shall mean the test equipment, fixtures, appurtenances,
test hardware and software, and any other items provided or to be provided by
ABWN to ViaLight that are used to design and manufacture Existing and/or Custom
Products, as listed in the applicable Product Information Document.

 

 

 

 

1.4. “ABWN Material” shall mean any Components or materials that are used to
design and manufacture Existing and/or Custom Products that are provided by ABWN
to ViaLight as Customer Furnished Items.

 

 

 

 

1.5. “ABWN Requirements Document” shall mean ABWN’s requirements for
documentation associated with Existing and/or Custom Products as amended in
writing pursuant to the terms of this Agreement.

 

 

 

 

1.6. “Components” shall mean the component parts that comprise a finished
Product.

 

 

 

 

1.7. “Component Cost” shall mean the cost paid by ViaLight for a Component.

 

 

 

 

1.8. “Component Lead Time” shall mean the minimum amount of time necessary to
purchase a Component in order to meet the current Forecast. Product Lead Times
may be specified in a Product Information Document.

 

 

 

 

1.9. “Custom Product” shall be defined by a significant modification to the
Existing ViaLight Technology/ Product. This includes cases of significant
redesign, significant miniaturization, significant enhancement of the data rate
and similar cases.

 

 

 

 

1.10. “Custom Product Information Document” shall be defined as the Product
Information Document pertaining to a Custom Product as defined in Article 1.9.

 

 

 

 

1.11. “Custom Design Services” shall mean laser equipment design, radio
frequency equipment design, mechanical design, firmware design, electrical
design, system or sub-system design, component engineering or other design
services as specified in a Statement of Work.



 



  2

   

 

[atlw_ex101img1.jpg]



 

W I R E L E S S N E T W O R K, W O R L D’ S O N E A N D O N L Y W H O L E S A L
E C A R R I E R N E T W O R K

 

 

1.12. “Deliverable” shall mean any of the following: Product Specifications,
Test Plan, related custom prototypes, Final Deliverable and a top-level Product
Information Document.

 

 

 

 

1.13. “Excess Components” shall mean Unique Components and Special Components on
hand at ViaLight’s site that are in excess of the amount needed for the current
Forecast; provided, however, that such Components were purchased by ViaLight in
order to meet a previous Forecast. A Component shall not be an “Excess
Component” if it was purchased outside of the Component Lead Time necessary to
meet the Forecast in effect at the time of purchase.

 

 

 

 

1.14. “Final Deliverable” shall mean the Deliverable that is delivered to ABWN
by ViaLight after ABWN’s acceptance of the Pre-production unit, as necessary,
and completion of first inspections of a Product by ABWN. The Final Deliverable
shall be the Product to be manufactured pursuant to this Agreement.

 

 

 

 

1.15. “Forecast” shall have the definition set forth in Section 7.4.

 

 

 

 

1.16. “Long Lead Time Component” shall mean a Component that has a lead time
greater than the associated Product Lead Time.

 

 

 

 

1.17.  “Min/Max Components” shall mean the Components necessary to build the
minimum and maximum levels of Product inventory required by ABWN, as specified
in a Product Information Document.

 

 

 

 

1.18. “MOQ Components” shall mean the Components purchased by ViaLight pursuant
to minimum order requirements from a Supplier as approved by ViaLight in writing
and specified in a Product Information Document.

 

 

 

 

1.19. “NCNR Components” shall mean non-cancelable and non-returnable Components
purchased by ViaLight as agreed to in writing by ABWN and specified in a Product
Information Document.

 

 

 

 

1.20. “Obsolete Component” shall mean a Unique Component and a Special Component
that will no longer be utilized in the manufacture of a Product. A Component
shall not be an “Obsolete Component” if it was purchased outside of the
Component Lead Time necessary to meet the Forecast in effect at the time of
purchase.

 

 

 

 

1.21. “Product Lead Time” shall mean the pre-determined amount of time that is
agreed by the parties and set forth in a Product Information Document.

 

 

 

 

1.22. “Product” shall mean the product set forth in a Product Information
Document.



 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  3

   



 

 

1.23. “Product Information Document” shall mean the document that contains the
information and details set forth in Exhibit A and other information related to
the manufacture and ownership of a Product (as updated by the parties from time
to time). Without limiting the foregoing, a Product Information Document shall
contain the following items: (a) sub-system level bill of materials and pricing,
(b) identification of unique sub-systems, (c) Product Specifications, (d)
identification of any Tooling and ABWN Equipment necessary or useful to the
manufacture of the Product, (e) ownership of any Tooling and ABWN Equipment, (d)
Test Plan, (f) the approved vendor list (“AVL”) in accordance with any FAA, or
similar government regulatory agency, regulations/requests.

 

 

 

 

1.24. “Product Specifications” shall mean the technical and functional
specifications for a Product as outlined in a Product Information Document (as
may be amended by the parties in writing pursuant to the provisions of this
Agreement).

 

 

 

 

1.25. “Slow Moving Inventory” shall mean a Unique Component/sub-system that has
been on hand at ViaLight’s premises for more than six (6) months; provided,
however, such Component/sub-system was not purchased outside of the
Component/sub-system Lead Time necessary to meet the Forecast in effect at the
time of purchase.

 

 

 

 

1.26. “Special Components” shall mean NCNR Components, MOQ Components, Long Lead
Time Components and Min/Max Components for a particular Product.

 

 

 

 

1.27. “Statement of Work” shall mean the written statement of work for each
Product or design project that contains (at a minimum) the information set forth
in Exhibit C (as amended in writing from time to time upon mutual agreement of
the parties).

 

 

 

 

1.28. “Supplier” shall mean a third-party supplier of Components, ABWN
Equipment, ABWN Materials or Tooling.

 

 

 

 

1.29. “Test Plan” shall mean the specifications for testing a Product that are
defined by ViaLight and approved by ABWN for such Product.

 

 

 

 

1.30. “Tooling” shall mean the tooling, equipment or other materials used in the
manufacture of a Product that are supplied by a third party and are paid for by
ABWN in accordance with the terms of this Agreement.

 

 

 

 

1.31. “Unique Components” shall mean Components that are specific and unique to
a Product and that are not sold by a Supplier in the ordinary course of business
to any party (other than ABWN) as specified in a Product Information Document.

 

 

 

 

1.32. “ViaLight’s Existing Technology” shall mean ViaLight’s products,
prototypes, breadboards, designs and design drawings, any other relevant
documents, testing and manufacturing processes/procedures/software,
software/firmware/VHDL code, algorithms (FEC coding, PAT, etc.) documentation,
manuals, interface documents, data, memoranda, notes, information, testing
equipment.



 



  4

   



 

[atlw_ex101img1.jpg]

 

W I R E L E S S N E T W O R K, W O R L D’ S O N E A N D O N L Y W H O L E S A L
E C A R R I E R N E T W O R K

 

2. PROCESS



 

 

2.1. ABWN Requirements Document. ABWN shall be responsible for the definition of
each Product and delivery of the associated ABWN Requirements Document. The ABWN
Requirements Document shall reflect the existing ViaLight’s Product
Specification and/or other Custom Design Services requested by ABWN.

 

 

 

 

2.2. Proposal. ViaLight shall provide a proposal to ABWN outlining the estimated
product prices, Delivery Dates, schedules and Deliverables associated with each
Product defined in an ABWN Requirements Document. If agreed upon by ABWN, the
parties shall execute a Statement of Work that specifies the terms of such
proposal.

 

 

 

 

2.3. Custom Design Services. ViaLight shall perform the Custom Design Services
as outlined in a Statement of Work and the associated ABWN Requirements
Document. This shall include completion and acceptance (as defined in Article 3)
of each of the following Deliverables: Product Specifications, Test Plan,
necessary prototypes, Final Deliverable and the associated Product Information
Document. If the terms of a Product Information Document and this Agreement
shall conflict in any way, the terms of such Product Information Document shall
prevail.

 

 

 

 

2.4. Testing. ViaLight shall perform Product testing in accordance with the Test
Plan.



 

3. ACCEPTANCE



 

 

3.1. When ViaLight has completed a Deliverable, ViaLight will deliver it to
ABWN. ABWN will accept or reject such Deliverable within thirty (30) calendar
days after delivery (unless another time period is specified in a Statement of
Work). If ABWN legitimately rejects a Deliverable, ViaLight will use its
reasonable commercial efforts to promptly correct the failures properly
specified in the rejection notice (at no additional cost to ABWN) within thirty
(30) calendar days. In the event that ViaLight expects that the correction of a
particular failure is not possible within thirty (30) calendar days, the parties
will determine a reasonable remedy period in good faith. When it believes that
it has made the necessary corrections, ViaLight will again deliver such
Deliverable to ABWN and the acceptance/rejection/correction provisions above
shall be reapplied until the Deliverable is accepted; provided, however, that
upon a second or any subsequent legitimate rejection, ABWN may terminate the
respective project or Product by ten (10) calendar day notice, unless such
Deliverable is accepted during the ten (10) calendar day notice period. In the
event that ABWN (i) fails to reject such Deliverable within the aforementioned
thirty (30) calendar day period or (ii) uses such Deliverable according to its
intended use, such Deliverable shall be deemed accepted. The cost incurred from
such termination hereunder shall be mutually agreed upon and equitably allocated
between the parties in accordance with their responsibility for its underlying
cause.



 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  5

   



 

4. MANUFACTURE AND SALE OF PRODUCTS



 

 

4.1. Upon the completion and agreement of a Product Information Document,
ViaLight shall manufacture and sell to ABWN the Product in accordance with the
associated Product Specifications and other terms set forth in this Agreement
and the associated Product Information Document.



 

5. ENGINEERING CHANGE ORDERS



 

 

5.1. ABWN Proposed Changes. ABWN may propose changes to a Product or Product
Information Document at any time. Such changes may include, but are not limited
to, changes to applicable drawings, designs or specifications; required method
of shipment or packing; or place of delivery. In the event that ABWN decides to
make a change, and ViaLight agrees to the proposed change, ABWN shall issue an
engineering change order in writing to ViaLight specifying the change (“ABWN
ECO”). For standard ABWN ECOs, ViaLight shall provide a written acknowledgement
within twenty (20) calendar days of receipt of such ABWN ECO. For all
investigations and assessments of design impacts, price impact must also be
elaborated by Vialight and will be reflected in a Change Proposal. ABWN will
cover the additional expenses for such investigations and assessments. ABWN
shall review such proposed schedule and estimates and either accept or reject
the Acknowledgement. If ABWN accepts the Acknowledgement, ABWN shall pay
ViaLight the amounts specified in the Acknowledgement in accordance with the
terms agreed to by the parties. Notwithstanding the above, with the exception of
approved Unique Components and Special Components, ABWN shall not be responsible
for reimbursing ViaLight for Obsolete Components that were purchased outside of
the Product Lead Time necessary to meet the Forecast in effect at the time of
the ABWN ECO.

 

 

 

 

5.2. ViaLight Proposed Changes.

 

 

 

 

5.2.1. General Restrictions. Subject to the terms of this section, ViaLight may
not (a) relocate any part of the facility in which Product(s) are manufactured
without advising ABWN; (b) make any change to Product Specifications or the
manufacturing procedures or quality assurance processes associated with
Product(s); or (c) change any other ABWN requirements related to a Product,
including without limitation, the manufacturing or supply of such Product (each
of clauses (a), (b) and (c) shall be considered an “Engineering Change”) without
following the prescribed procedure in section 5.2.2.



 



  6

   

 

[atlw_ex101img1.jpg]



 



W I R E L E S S N E T W O R K, W O R L D’ S O N E A N D O N L Y W H O L E S A L
E C A R R I E R N E T W O R K

 

 

5.2.2. Change Procedure. When ViaLight desires to implement an Engineering
Change, ViaLight shall issue an engineering change order in writing to ABWN
specifying the change (“ViaLight ECO”). The ViaLight ECO shall include, without
limitation, sufficient details regarding the nature of the proposed Engineering
Change, the reason for the proposed change, details regarding its
implementation, the impact of the change (including scheduling and pricing), and
the proposed implementation date of the Engineering Change. Promptly after
issuing any ViaLight ECO, ViaLight shall, at a mutually agreed upon cost,
provide ABWN with sufficient evaluation samples of the affected Product (after
having incorporated the Engineering Change) within an agreed upon implementation
period as well as any other information requested by ABWN to enable ABWN to
evaluate such Engineering Change. ABWN may, acting in its sole discretion,
reject any Engineering Change and shall notify ViaLight in writing of such
rejection within twenty (20) calendar days from its receipt of appropriate
Product samples and other information. While ABWN is considering an Engineering
Change or if ABWN rejects an Engineering Change, ViaLight shall continue to
perform the Custom Design Services and manufacture and supply such Existing
and/or Custom Product, in accordance with the terms of this Agreement, without
such Engineering Change, unless the ViaLight Engineering Change request is
triggered by product safety issues. If ABWN provides its written approval of
such Engineering Change, ViaLight shall implement such Engineering Change on a
mutually agreed schedule and price.



 

6. SUBCONTRACTORS



 

ViaLight shall be responsible for the activities of Subcontractors and will
provide any information the FAA, or similar government regulatory agencies, may
require. ABWN will not be responsible for payment or other obligations to any
Subcontractors, unless otherwise agreed in writing. If, for any reason, there
are any difficulties between ViaLight and its supply chain causing ViaLight to
delay its delivery commitment in excess of ten (10) calendar days, ViaLight
agrees to notify ABWN as soon as practical, and no later than seven (7) calendar
days, and discuss mutually beneficial resolutions.

 

7. PURCHASE ORDERS



 

 

7.1. Purchase Orders. ABWN purchase orders may be issued in writing, by mail or
facsimile, or by electronic means as the parties may from time to time agree.
ABWN’s purchase orders for Products shall include the following: a)
Identification of Products ordered by ABWN part number and descriptions; b)
Quantity to be purchased; c) the total Price of Products ordered based on the
pricing agreed to during regularly scheduled planning meetings; d) Date the
Product is to be delivered (“Delivery Date”); e) Shipping destination; and f)
Labeling instructions.



 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  7

   



 

 

7.1.1. Purchase Orders for “End of Life Product”. ABWN may place one (1) final
binding purchase order, within the last purchase period identified by ViaLight.
ABWN reserves the right to discontinue procurement of any “End of Life Product”.
Any Product designated as an End of Life Product will be identified to ViaLight
in writing at least one hundred eighty days (180) calendar days in advance of
the last shipment, and issue purchase orders of End of Life Product with
quantity forecasted for those one hundred eighty (180) days to ViaLight. ABWN
acknowledges that orders placed for End of Life Products are non-cancelable and
non-returnable and cannot be rescheduled. In the event that any purchase orders
for End of Life Products are agreed upon by ViaLight to be cancelled, ABWN shall
be liable for any damage or losses caused to ViaLight, including, without
limitation, the actual costs of materials, shipping and labor costs incurred by
ViaLight, compensation to a Supplier of ViaLight. ABWN acknowledges and agrees
that ViaLight may, with ABWN’s prior written consent, be required to purchase a
minimum quantity of materials which are manufactured for ABWN’s End of Life
Products. In the event that ABWN’s purchase order for End of Life Products do
not satisfy the minimum order quantity of such materials, ABWN shall be fully
liable for the costs or expenses of such excess materials, and may either help
re-sell or pay for such excess materials.



 

 

7.2. Controlling Terms. All purchase orders and invoices pursuant to this
Agreement shall be subject only to the terms and conditions hereof. In the event
that the terms of any such purchase order, confirmation or similar document,
conflicts with, or are in addition to, the terms of this Agreement, the terms of
this Agreement shall govern regardless of execution of any such document by
either of the parties. No other ViaLight or ABWN terms and/or conditions shall
apply to this Agreement or the purchase orders, unless otherwise agreed by the
parties in writing.

 

 

 

 

7.3. Purchase Order Process. All purchase orders received by ViaLight shall be
deemed accepted by ViaLight, unless ViaLight notifies ABWN within fifteen (15)
calendar days of receipt that such purchase order is not in compliance with the
terms of this Agreement. If ViaLight has any reason to believe it will not meet
the required shipment date, it shall notify ABWN within the aforementioned
fifteen (15) calendar day period. ABWN shall have the right to track the status
of any purchase order via email or phone call. ViaLight shall provide ABWN with
an electronic shipping notification within two (2) business days after a Product
has shipped. Invoicing will be daily with all relevant and accurate tracking
numbers and freight charges included with each invoice. ViaLight shall include
in all invoices any and all information pertaining to the shipping of a Product
as reasonably requested by ABWN.

 

 

 

 

7.4. Forecasts. Before the beginning of each calendar month during the term of
this Agreement, ABWN shall provide a non-binding, rolling twelve (12) month
forecast setting forth ABWN’s demand for Products (“Forecast”). ABWN will update
the Forecast on a monthly basis, the first 3 months of each contract period, of
which shall be binding.

 

 

 

 

7.5. Cancellation of Purchase Orders. ABWN may provide ViaLight with a
cancellation notice at any time. ViaLight shall, upon receipt of such a notice,
stop work on such units of Products to the extent specified therein.
Notwithstanding anything to the contrary herein, ABWN shall be liable for the
costs incurred from such cancellation in accordance with Article 12 of this
Agreement.



 



  8

   

 

[atlw_ex101img1.jpg]





W I R E L E S S N E T W O R K, W O R L D’ S O N E A N D O N L Y W H O L E S A L
E C A R R I E R N E T W O R K

 

8. DELIVERY TERMS



 

 

8.1. Packaging. ViaLight shall package and label Products in accordance with the
packaging and shipping specifications specified in the associated Product
Specifications. ViaLight shall not mark or label a Product, except as set forth
in the associated Product Specifications. ViaLight shall be responsible for any
loss or damage to Products due to ViaLight’s failure to preserve, package or
handle a Product in accordance with ABWN’s packaging and shipping
specifications. ViaLight will have all risk of loss, damage or destruction to
the ordered Products until delivery to a carrier specified by ABWN in writing.

 

 

 

 

8.2. Shipping. All Products shall ship from a ViaLight-approved premise in order
to meet the associated Delivery Dates.

 

 

 

 

8.3. Late Shipments. ViaLight shall immediately notify ABWN in writing upon
becoming aware that any part of a shipment of Products will not be, or has not
been, delivered by the associated Delivery Date and shall provide reasons for
the delay and a revised Delivery Date. ViaLight’s revised Delivery Date must
take into account the use of all reasonable means available to expedite
production and delivery of the delayed Products, including, without limitation,
expediting the procurement of materials, using expedited transportation means
and labor overtime (“Accelerated Measures”). In the event of such delay, ABWN
may assess a charge of not more than 4% of the total price of the affected
shipment to ViaLight as a result of such delayed delivery.

 

 

 

 

8.4. Inspection. Notwithstanding any prior inspection or payment by ABWN, all
Products shall be subject to final inspection and acceptance by ABWN within
thirty (30) calendar days after delivery.

 

 

 

 

8.5. Shipping Documentation. ViaLight shall maintain complete and accurate
shipping documentation for all shipments for a minimum of three (3) years
following the date of shipment. Shipment documentation includes.

 

 

 

 

8.6. the purchase order, packing slip, commercial invoice, carrier waybill, any
information pertaining to direct fulfillment of each Product and ViaLight’s
billing invoice. ABWN and its authorized agents and representatives shall have
access to such records for purposes of performing an audit during normal
business hours during the term of this Agreement and during periods which
ViaLight is required to retain such records at the ViaLight manufacturing site.

 

 

 

 

8.7. Allocation. ViaLight agrees to apply its reasonable efforts to meet
allocation requirements based on the Forecast from section 7.4.



 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  9

   



 

9. PRICING AND PAYMENT TERMS



 

 

9.1. Prices. The initial price for a Product shall be set forth in the
associated Product Information Document. Prices will be reviewed on a quarterly
basis and are subject to anticipated reductions as provided in this Agreement.

 

 

 

 

9.2. Non-Recurring Engineering Fee. As consideration for the Tooling and any
other items specifically outlined in a Product Information Document, ABWN shall
pay to ViaLight a non-recurring engineering fee as specified in the associated
Product Information Document or Statement of Work (as the case may be).

 

 

 

 

9.3. Taxes. Prices stated in a Product Information Document are in U.S. Dollars
and are inclusive of all taxes, other than taxes on a party’s net income, which
shall be the sole responsibility of that party.

 

 

 

 

9.4. Payment Terms. The payment schedule applicable for each Purchase Order for
Products to be delivered to ABWN is defined in Exhibit X per pre-production
coordination meeting. All undisputed payments due hereunder shall be paid in
U.S. Dollars not later than thirty (30) calendar days following the invoice date
of receipt.

 

 

 

 

9.5. Quarterly Report. Within the last five (5) days of every quarter, ViaLight
shall provide ABWN with a detailed accounts receivable aging report (in
electronic format detailed in Exhibit D).

 

 

 

 

9.6. Non-approved Charges. ABWN shall not be liable without ABWN’s prior
approval, which cannot be withheld without reasonable cause, to ViaLight for any
overtime charges, freight charges or Component price increases incurred by
ViaLight.



 

10. COST REDUCTIONS



 

 

10.1. Cost Reduction. ViaLight shall use commercially diligent efforts to
achieve ongoing reductions in the overall pricing as outlined in Exhibit D.



 

11. SOURCING



 

 

11.1. Sourcing of Components. ViaLight shall be responsible for the procurement
of the Components. ViaLight agrees to use reasonable efforts to ensure that
obsolescence issues are not affecting the delivery of Products and the life of
Products.



 

12. INVENTORY LIABILITY



 

 

12.1. Inventory Liability Report. ViaLight shall provide ABWN with a quarterly
report setting forth the number of Slow Moving Inventory, Excess Components and
Obsolete Components.

 

 

 

 

12.2. Disposition Process for Obsolete Components and Excess Components. On a
quarterly basis (based on ABWN’s fiscal quarter), the following disposition
process shall be followed for all Obsolete Components and Excess Components:





  10

   



 

[atlw_ex101img1.jpg]

 



W I R E L E S S N E T W O R K, W O R L D’ S O N E A N D O N L Y W H O L E S A L
E C A R R I E R N E T W O R K



 

 

12.2.1. ViaLight shall use diligent commercial efforts throughout each such
fiscal quarter to sell such Slow-Moving Inventory, Obsolete Components and/or
Excess Components; provided, however, any and all differences between the
purchase prices and the market prices shall be absorbed by ABWN.

 

 

 

 

12.2.2. If ViaLight is unable to sell such Obsolete Components and/or Excess
Components that ABWN has previously agreed to before the end of such fiscal
quarter, then ABWN will either (a) pay an agreed upon price to ViaLight to cover
the cost of both the Component and the cost of scrapping such Component, (b) pay
an agreed upon price to ViaLight to cover the acquisition of the Component by
ABWN (and delivery to a third party location in agreement with ViaLight) or (c)
pay an agreed upon carrying cost to ViaLight and ViaLight shall retain such
Obsolete Components and/or Excess Components in inventory on ABWN’s behalf;
provided, however, that (i) Obsolete Components need not be carried by ViaLight
in excess of three (3) months and either clause (a) or (b) shall be applicable
after the three (3) month period has ended and (ii) Excess Components need not
be carried by ViaLight in excess of one (1) year and either clause (a) or (b)
shall be applicable after the one (1) year period has ended.

 

 

 

 

12.3. Disposition Process for Slow Moving Inventory. Before the end of each such
fiscal quarter, ABWN and ViaLight shall agree upon a carrying cost to be paid by
ABWN to ViaLight in order to retain (on ABWN’s behalf) any Slow Moving
Inventory; provided, however, that Slow Moving Inventory need not be carried by
ViaLight in excess of one (1) fiscal year and after such one (1) year period has
ended, ABWN will either (a) pay an agreed upon price to ViaLight to cover the
cost of both such Component and the cost of scrapping such Component, or (b) pay
an agreed upon price to ViaLight to cover the acquisition of such Component by
ABWN (and delivery to a third party location).

 

 

 

 

12.4. Mitigation. Subject to the notification requirements set forth herein,
ViaLight will exercise commercially reasonable efforts to mitigate ABWN’s
liability for Excess Components, Obsolete Components, Slow Moving Inventory and
Special Components, including, without limitation, by canceling or rescheduling
materials orders, selling materials or utilizing the materials for other
customers. However, ViaLight shall obtain prior written consent from ABWN prior
to any sale of any A Part Component (as defined in the Product Information
Document). Upon request from ABWN, ViaLight shall provide ABWN with evidence of
such efforts to mitigate liability. Unless otherwise contained herein, the
maximum total ABWN liability for any Slow-Moving Inventory, Excess Components or
Obsolete Components may not exceed ViaLight’s unit price for such Components as
set forth in the Product Information Document.



 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  11

   



 

 

12.5. Cancelled Purchase Orders. In the event that ABWN cancels a Purchase Order
as per article 7.5, ABWN shall be liable for all costs incurred as a result of
that Purchase Order up to the date of cancellation.

 

 

 

 

12.6. Exceptions. If the Forecast for any period is reduced due a Warranty
defect or due to an Epidemic Failure for which ViaLight bears responsibility,
then ABWN shall not be liable (under this section or otherwise) for any
Component or Product costs or expenses related to such reduction.



 

13. REPORTING



 

 

13.1. Accounting Records. ViaLight shall maintain complete and accurate records
of all amounts billed and billable to ABWN and payments made by ABWN hereunder
(in accordance with U.S. generally accepted accounting practices) for a period
of three (3) years following the expiration or termination of this Agreement.
ViaLight agrees to provide reasonable supporting documentation concerning any
disputed invoice to ABWN within thirty (30) calendar days after ABWN provides
written notice of such dispute to ViaLight.



 

14. COMMUNICATION



 

 

14.1. General Communication. ViaLight agrees to use its commercially diligent
efforts to provide ABWN with written notice as soon as commercially practicable
upon the occurrence of any event that could affect a Product. This includes, but
is not limited to: supply chain issues (e.g., shortages in Components or other
materials necessary for the manufacture of a Product, issues with Suppliers or
relationships with Suppliers, Supplier corrective action report notices, etc.),
design issues (e.g., issues with design validation testing), delivery issues
(e.g., transit delays, strikes, etc.) operational issues (e.g., work order
fall-outs greater than 90%) and ViaLight business issues (e.g., change in
business stability, any material press releases regarding ViaLight business,
etc.).

 

 

 

 

14.2. Bi-annual Coordination Meetings. ABWN and ViaLight agree to hold bi-annual
coordination face-to-face meetings (i.e. 2 times per year) to discuss planning
and coordination of program and quality management, location to be mutually
agreed (nominally, one at each organization’s location).



 

15. QUALITY



 

 

15.1. Quality Control. ViaLight acknowledges and agrees that all Products will
be designed and manufactured in accordance with ViaLight’s Quality Standards,
and in compliance with necessary FAA and similar government agency regulations
as notified by ABWN, applicable for similar products and, also, in accordance
with the Quality Control Standards set forth by ABWN.

 

 

 

 

15.2. Quality Control Personnel. ABWN may, at its option and expense, send its
quality control personnel, given 2 calendar weeks’ notice, to ViaLight’s
facilities to assist in or observe the work in progress. ABWN may, from time to
time, suggest commercially reasonable modifications to ViaLight’s procedures for
performing the services under this Agreement for the purpose of enhancing or
assuring quality, and ViaLight shall, using ViaLight’s best judgment, act in
good faith to either (a) comply with such suggestions or (b) explain to ABWN why
any such suggestion is not in the best interests of ABWN or why such suggestion
should not be implemented. Changes to VLC or supplier processes, procedures, or
quality standards resulting in cost increase or decrease shall be identified as
per the ECO clauses above.



 



  12

   



 

[atlw_ex101img1.jpg]

 



W I R E L E S S N E T W O R K, W O R L D’ S O N E A N D O N L Y W H O L E S A L
E C A R R I E R N E T W O R K



 

15.3. Facility Inspection. ViaLight shall, whenever reasonably requested by
ABWN, permit ABWN, or a third party acting on behalf of ABWN, the opportunity to
inspect (at ViaLight’s facility) the processes and procedures used by ViaLight
to perform its obligations under this Agreement. ABWN and the third party acting
on behalf of ABWN shall always respect ViaLight’s instructions regarding
confidentiality and protection of business secrets. ABWN shall provide ViaLight
with at least two calendar weeks’ (2) notice prior to any such inspection. All
such requests will be made from ABWN to ViaLight in writing.

 

16. QUARTERLY REVIEWS



 

 

16.1. Administrative Reviews. After receipt of the information set forth in
Section 16.1, ABWN and ViaLight shall, given one (1) calendar weeks’ notice upon
ABWN’s request, meet (by telephone, videoconference or in person) to discuss
ViaLight’s performance, prices and other issues relating to this Agreement,
including, but not limited to, ViaLight’s performance with regard to technology,
quality, cost, availability and ease of doing business (collectively “TQCAB”).
At each such meeting, Product prices shall be reviewed for adjustments, and the
parties shall agree on the appropriate price adjustments and the manner and the
timing of their implementation, on a fair and reasonable basis. The parties will
mutually agree upon and set price reduction targets for each of the new two (2)
fiscal quarters based on Forecast and other factors affecting price, including,
without limitation, those listed in Product Information Documents and identify
actions and corresponding responsibilities of the parties required to achieve
the target price reductions. If ViaLight fails to implement previously agreed
targets with respect to ViaLight TQCAB, then ABWN and ViaLight will cooperate to
identify the cause of such failure in order for both parties to achieve the
target price reductions afterward.



 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  13

   



 

17. TOOLING, TRAINING, ABWN EQUIPMENT & ABWN MATERIALS



 

 

17.1. Provision of ABWN Consigned Items. ABWN may provide ABWN Consigned Items
to ViaLight free of charge pursuant to the terms and conditions of this
Agreement for use by ViaLight in the design, testing, manufacture and supply of
Existing Products (non-exclusively) and for Custom Product exclusively for and
to ABWN. ViaLight shall use ABWN Materials on a “first-in, first-out” basis to
reduce the risk of obsolete or unusable material.

 

 

 

 

17.2. Storage. Except as otherwise provided in the Agreement, ViaLight shall, at
its cost, subject to Section 12, be responsible for safekeeping at its
manufacturing facility all ABWN Consigned Items and Tooling, shall maintain the
same in good condition and repair, except for normal wear and tear, shall store
the ABWN Consigned Items and Tooling at such facility in a place that meets the
requirements of this Agreement and shall segregate such ABWN Consigned Items and
Tooling from other customer’s materials. All such ABWN Consigned Items and
Tooling, while in the possession or under the control of ViaLight, shall be at
ViaLight’s risk and ViaLight will be liable for any culpably caused damages to
ABWN’s Consigned Items. For the avoidance of doubt, any deterioration of ABWN’s
Consigned Items caused by ViaLight’s orderly use of ABWN’s Consigned Items or
regular tear and wear shall not be considered damage in the sense of the
preceding sentence.

 

 

 

 

17.3. Orders for ABWN Materials. After execution of this Agreement, ViaLight
shall order, take delivery of or pay for, by way of a purchase order, those ABWN
Materials, if any, required to manufacture the Products ordered by ABWN within
the lead time of Product manufacturing and in accordance with the Purchase
Orders issued by ABWN. All purchase orders submitted to ABWN by ViaLight shall
include a description of the required ABWN Materials, the quantities ordered,
the prices thereof, the proposed Delivery Dates, and such other information as
the parties may agree from time to time. Amounts due from ViaLight will be paid
no later than forty-five (45) calendar days following the invoice date, which
shall be no earlier than the shipment date. ViaLight purchase orders may be
issued in writing, by mail or facsimile, or by electronic means, as the parties
may from time to time agree.



 

 

17.4. Tracking. ViaLight shall maintain complete and accurate records of the
quantity of ABWN Materials received from ABWN, along with the quantity used in
Products shipped to or on behalf of ABWN and the quantity wasted in the
manufacture, test and supply of Products. ViaLight shall provide such records or
related information as required from time to time by ABWN during the term of
this Agreement, and ABWN may, on ten (10) calendar days’ notice to ViaLight,
audit such information at ViaLight’s manufacturing premises. ViaLight shall
maintain and properly safeguard any such wasted ABWN Materials, so that they may
be audited hereunder and salvaged, should ABWN desire.



 



  14

   

 

[atlw_ex101img1.jpg]

 



W I R E L E S S N E T W O R K, W O R L D’ S O N E A N D O N L Y W H O L E S A L
E C A R R I E R N E T W O R K







 

17.5. Permitted Use. ABWN grants ViaLight a limited license to use the ABWN
Consigned Items and Tooling only as set forth in this Agreement. ViaLight
acknowledges and agrees that ViaLight is only a bailee of the ABWN Consigned
Items and Tooling on the terms and conditions set out this Agreement, and that
ViaLight will use them in accordance with any operation instructions provided or
government regulations. ViaLight will not pledge or otherwise encumber the ABWN
Consigned Items or Tooling. In the event the premises in which the ABWN
Consigned Items or Tooling are installed are encumbered in any way (e.g. a
financial institution has a security interest in the premises or property
thereon or a landlord), ViaLight shall provide notice to any party having such
an interest that (a) the ABWN Consigned Items or Tooling are contained within
such premises; (b) the ABWN Consigned Items and Tooling are the property of
ABWN; (c) any encumbrance regarding those premises or ViaLight’s property does
not extend to the ABWN Consigned Items or Tooling; and (d) ABWN retains its
rights of recovery and repossession of the ABWN Consigned Items and Tooling.
ViaLight shall immediately report to ABWN: (i) any attempted seizure or
attachment of the ABWN Consigned Items or Tooling by ViaLight’s creditors; (ii)
any petition in bankruptcy, insolvency, receivership or similar proceedings
filed by, or against, ViaLight; or (iii) any arrangement, composition or similar
agreement for the benefit of ViaLight’s creditors.

 

 

 

 

17.6. Prohibited Uses. ViaLight shall use the ABWN Consigned Items and Tooling
only for the permitted use as described in this Agreement and only for the
exclusive benefit of ABWN. Any use or activity by or on behalf of ViaLight
associated with ABWN Consigned Items or Tooling that is not expressly permitted
by this Agreement is prohibited. Without limiting the generality of the
immediately preceding sentence, ViaLight shall not, and shall not allow others,
to: (i) modify, alter, disassemble, cut, destroy, cleave, crush or
reverse-engineer ABWN Consigned Items or Tooling; (ii) sell, rent, lend, donate,
give any guaranty or security interest in, transfer possession or purport to
transfer title in any way of, ABWN Consigned Items or Tooling to any third
party; (iii) allow any employee, agent or contractor not adequately trained to
work with ABWN Consigned Items or Tooling or not involved in the testing or
demonstrations of the ABWN Consigned Items or Tooling to have access to the ABWN
Consigned Items or Tooling; or (iv) use or transport the ABWN Consigned Items or
Tooling outside of ViaLight’s facilities without written permission from ABWN.

 

 

 

 

17.7. Costs. In the event any ABWN Consigned Item or Tooling may require repair,
upgrading or calibration or has exceeded its useful life, ViaLight shall so
notify ABWN and ABWN shall reimburse or replace such ABWN Consigned Item or
Tooling. Both parties acknowledge and agree that such reimbursement shall only
be for materially significant, actual incurred costs. While in the possession
and under the control of ViaLight, ViaLight shall bear all risk of loss
regarding, and be liable for any damage to, the ABWN Consigned Items and Tooling
(reasonable wear and tear excepted). ViaLight will assure ABWN that standard
manufacturing practices will be applied to the ABWN Consigned Items and Tooling
against loss or damage during the term of this Agreement. ViaLight shall pay to
ABWN the new replacement cost as assessed by ABWN and agreed by ViaLight, of any
ABWN Consigned Item or Tooling that is lost, stolen, destroyed or damaged beyond
repair when not adhering to standard manufacturing practices. ViaLight shall
bear no risk of loss or not be liable for any damage to the ABWN Consigned Items
and Tooling if ABWN delays or refuses to receive ViaLight’s return of such ABWN
Consigned Items and Tooling either after expiration or termination of this
Agreement or upon ViaLight’s reasonable request. Any item, article, accessory,
document or thing supplied in conjunction with the ABWN Consigned Items
(including operation manuals) or Tooling not returned to ABWN, at ABWN’s
request, and ViaLight is willing to keep upon termination or expiration of this
Agreement, shall be paid for by ViaLight in an amount determined by ABWN.



 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  15

   



 

 

17.8. Tooling. As it applies to ABWN-provided Tooling, the obligations of
ViaLight set forth in this article shall apply regardless of whether the Tooling
is located at ViaLight’s premises or a third-party premises. ViaLight shall,
upon request from ABWN, transfer all right, title and interest to the Tooling to
ABWN, free and clear of any liens or other encumbrances. Upon any termination or
expiration of this Agreement, ViaLight shall assist and cooperate in good faith
with the physical transfer by ABWN of the Tooling to other locations designated
by ABWN, at ABWN’s cost.

 

 

 

 

17.9. Training. As it applies to ABWN-provided tooling, the obligation to
provide training and support rests with ABWN.

 

 

 

 

17.10. Delivery of ABWN Consigned Items. ViaLight shall, at ABWN’s cost, assist
with any customs/export/trade related approvals, duties and/or other obligations
as may be required for the delivery of the ABWN Materials, ABWN Equipment and
Tooling.



 

18. OWNERSHIP



 

 

18.1. ABWN Property. Subject to Section 18.2, ABWN shall own all right, title
and interest in and to each Custom Product Information Document, all relevant
Product(s), or portions of Products currently under accepted Purchase Order, in
production with final payment from ABWN.

 

 

 

 

18.1.1. Tooling and ABWN Consigned Material ABWN shall own all right, title, and
interest to all ABWN-provided Tooling and ABWN Consigned Material.

 

 

 

 

18.2. ABWN Inventions and Intellectual Property. Any and all ABWN-generated
Product designs, inventions or improvements specifically for ABWN Custom
Products are the sole property of ABWN as defined in Exhibit Y Section 1.

 

 

 

 

18.3. ViaLight Property. All right, title and interest in and to ViaLight’s
Existing Technology, ViaLight’s products, intellectual property rights and
Confidential Information (“ViaLight’s Existing Technology” as defined Exhibit E
Section 2) shall remain ViaLight’s exclusive property. ViaLight shall retain all
right, title and ownership to any discoveries, inventions, technical
information, procedures, designs, manufacturing or other processes, software,
firmware, technology, know-how or other intellectual property rights comprising
ViaLight’s design, design techniques, design data, or manufacturing processes.
“ViaLight’s Existing Technology” and “ViaLight Process Technology” shall be
deemed “ViaLight Property.”



 



  16

   

 

[atlw_ex101img1.jpg]

 



W I R E L E S S N E T W O R K, W O R L D’ S O N E A N D O N L Y W H O L E S A L
E C A R R I E R N E T W O R K

 



 

18.4. Product Licensing. During the term of this Agreement, ViaLight hereby
grants to ABWN a worldwide, irrevocable, perpetual, non-exclusive, fully paid,
royalty free, right and license to distribute, use, import, export, offer to
sell, and sell any Custom Product or ViaLight Product owned by ABWN to any third
party. Such right does not include the right to reproduce, re-engineer or divest
ViaLight’s underlying Existing Technology.



 

18.4.1. Licensing ABWN Inventions and Intellectual Property. Upon request by
ViaLight, ABWN shall grant ViaLight a non-exclusive license at standard market
conditions to the ABWN Inventions and Intellectual Property incorporated into
Existing or Custom Products. The license shall be negotiated between the
parties, in good faith, and subject to a separate agreement.

 

 

18.4.2. Emergency License. Upon the request of ABWN, ViaLight will grant to
ABWN, to the extent legally permitted, a world-wide non-exclusive and timely
limited license ("Emergency License”) to all rights that are not already
assigned to ABWN under this Agreement and that are necessary to manufacture and
distribute a particular Product and for these purposes to use the respective
technology, production know-how and other information as contained in respective
hardcopy or digital or electronic storage devises ("Manufacturing Information")
condition precedent to:



 



 

(i) a filing of a bankruptcy or insolvency proceeding by or against ViaLight or
the insolvency administrator decides not to fulfill this Agreement, or;

 

 

 

 

(ii) ViaLight’s inability to supply ABWN with the agreed quantity of a
particular Product over an uninterrupted period of 9 months.

 

 

 

 

 

The Emergency License is limited to the residual term of this Agreement or
ViaLight’s announcement to ABWN to continue supply within a reasonable time,
whichever occurs first.



 

 

18.5. Assignment. The parties hereby make any and all assignments necessary to
accomplish the ownership provisions of this article. In interpreting such
ownership provisions, anything made or conceived or reduced to practice by an
employee or contractor of a party in the course of performance under this
Agreement will be deemed so made or conceived or reduced to practice by that
party; each party has and will have appropriate agreements with all such
employees and contractors’ necessary to fully effect the provisions of this
article.



 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  17

   



 

 

18.6. Perfection. A party being assigned any proprietary right under this
Agreement will have the exclusive right to, and, at such party’s expense, the
assigning party agrees to assist such party in every appropriate way (including,
without limitation, becoming a nominal party) to, evidence, record and perfect
an assignment and to apply for and obtain recordation of, and from time to time
enforce, maintain, and defend such proprietary rights. Each party will execute
all documents as the other may reasonably request for such purposes.

 

 

 

 

18.7. Proprietary Rights Notices. ViaLight agrees to properly mark each Product
and any accompanying documentation with ABWN’s copyright or other proprietary
rights notice, as directed by ABWN, to indicate ABWN’s Intellectual Property
Rights in such Products. Unless otherwise provided herein, nothing in this
Agreement shall be construed as a grant of any license, right or interest in any
trademark, trade name or service mark of either party, or any third party from
whom either party may have acquired license rights.

 

 

 

 

18.8. Trademark Use. All trademarks, service marks, trade names or logos
identifying the ABWN Custom Products or ABWN (the “Marks”) are the exclusive
property of ABWN. ViaLight will not take any action that jeopardizes ABWN’s
proprietary rights or acquire any rights in the Marks, except as specifically
set forth below. ViaLight will not register, directly or indirectly, any
trademark, service mark, trade name, copyright, company name or other
proprietary or commercial right which is identical or confusingly similar to any
Mark or which constitute a translation into other languages. ViaLight will use
the Marks exclusively to identify the Products containing ABWN’s Intellectual
Property. Any use of the Marks shall clearly identify ABWN as the owner of the
Marks. ViaLight will immediately notify ABWN if ViaLight learns (i) of any
potential infringement of any Mark by a third party, or (ii) that the use of any
Mark may infringe the proprietary rights of a third party. ABWN will determine
the steps to be taken in those circumstances. In connection with any potential
infringement of or by any Mark, ViaLight will (i) provide ABWN with the
assistance that ABWN may reasonably request, and (ii) not take steps on its own
without ABWN’s prior approval.



 

19. WARRANTIES



 

 

19.1. Authority. Each party warrants that it has the right and authority to
enter into this Agreement and perform its obligations hereunder.

 

 

 

 

19.2. Quality. ViaLight shall perform and hereby warrants that all Products,
when delivered in accordance with the purchase order, will have passed the test
and quality control procedures set forth in the Operations Supplier Quality
Manual and will meet the associated Product Specifications for such Product.



 



  18

   



 

[atlw_ex101img1.jpg]

 



W I R E L E S S N E T W O R K, W O R L D’ S O N E A N D O N L Y W H O L E S A L
E C A R R I E R N E T W O R K





 

19.4. Service Warranty. Any and all warranty services to be provided by ViaLight
hereunder shall be performed to a standard reasonably acceptable in the
industry.

 

 

 

 

19.5. Design Warranty. ViaLight shall perform the Design Services so as to
produce a Final Deliverable that conforms in all material respects to the
associated Product Information Document, the associated Statement of Work and
the associated ABWN Requirements Document.

 

 

 

 

19.6. Warranty Process. Products that fail to meet the Warranty during the
Warranty Period shall be returned to ViaLight (pursuant to the RMA process set
forth in Section 19.9) and, at ABWN’s option, ViaLight shall, at ViaLight’s cost
and decision, promptly repair or replace such Product at no cost to ABWN. All
Products repaired or replaced under warranty shall be warranted for a period
equal to the remainder of the original Warranty Period.

 

 

 

 

19.7. Out of Warranty Process. Products that fail to meet the Warranty after the
Warranty Period shall be returned to ViaLight (pursuant to the RMA process set
forth in Section 19.9) and ViaLight shall promptly repair such Product, if
appropriate. ABWN shall pay the fee set forth in the associated Product
Information Document for all such repairs.

 

 

 

 

19.8. Replacement of Product. Upon request from ABWN, ViaLight will deliver a
replacement of any Product that does not meet the Warranty requirements (whether
or not under the Warranty Period).

 

 

 

 

19.9. Product Returns. Within forty-eight (48) hours after receipt of a request
to return a Product, ViaLight shall issue a Return Materials Authorization
number (“RMA”). If no RMA is issued within two (2) business days plus a one (1)
business day grace period (three (3) business days total), ABWN may return such
Product without further notice to ViaLight and without an RMA. In the event that
a Product is determined to not meet the Warranty, ViaLight shall pay all costs
associated with the transportation of such returned Product, including the cost
of transportation from ABWN to ViaLight’s premises, and when applicable,
transportation of replacement or repaired Products to ABWN, as well as all
insurance costs associated with such returned Products and such repaired and
replacement Products. In all other circumstances, freight costs shall be paid by
ABWN. Any Products repaired by ViaLight shall not be considered as “new”
Products.

 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  19

   



 

 

19.10. Failure Analysis. ViaLight shall, within ten (10) calendar days of
receipt of any Product, complete a basic failure analysis on such Product. Upon
ABWN’s request, ViaLight shall perform next level failure analysis and deliver a
written report of such analysis and ViaLight’s findings within ten (10) calendar
days.

 

 

 

 

19.11. No Trouble Found (“NTF”) – In-Warranty / Out of Warranty. To the extent
the monthly (by calendar month) NTF rate for a particular Product does not
exceed the percentage specified in the associated Product Information Document
(“NTF Percentage”), there will be no charge associated with any Product returned
which is determined by ViaLight to be NTF after testing. NTF charges, which may
be established and amended by both parties in writing from time to time, will
apply only in the event that the number of products determined to be NTF exceeds
the NTF Percentage of the total of such Product returned to ViaLight for repair
within any calendar month.

 

 

 

 

19.12. Epidemic Failure. If, during any consecutive ninety (90) calendar day
period of the term during this Agreement, the percentage of Products that fail
to meet the Warranty (as a result of the same symptom and same cause) is
cumulatively equal to or in excess of the “Product Warranty Failure Percentage”
set forth in the associated Product Information Document for the same cause,
then such failure shall be considered an “Epidemic Failure.”

 

 

 

 

19.13. Warranty Exclusions. Warranties set forth in this Article 19 shall not
apply to defects or malfunction of a Product arising from (i) improperly
installed, repaired, altered or otherwise modified (other than by ViaLight or
ViaLight’s Subcontractors); (ii) misuse, abuse, negligence or accident, (other
than by ViaLight or ViaLight’s Subcontractors); or (iii) ABWN Materials, if any.

 

 

 

 

19.14. General Warranty Exclusions. Except for those defined in articles 19.1
through 19.5, all other Warranties are excluded.



 

20. TERM AND TERMINATION



 

 

20.1. Term. This Agreement shall begin upon the Effective Date and, unless
earlier terminated as provided herein, shall continue in effect for five (5)
years (“Initial Term”). The Agreement shall automatically renew for additional
one (1) year terms unless and until either party provides written notice of
non-renewal at least one (1) year prior to the end of any such term.



 



  20

   



 

[atlw_ex101img1.jpg]

 



W I R E L E S S N E T W O R K, W O R L D’ S O N E A N D O N L Y W H O L E S A L
E C A R R I E R N E T W O R K







 

20.2. Termination of Agreement.

 

 

 

 

20.2.1. For Breach. If a party materially breaches any provision of this
Agreement, the non-breaching party may terminate this Agreement upon thirty (30)
calendar days written notice (fifteen (15) calendar days for breach of Section
9.4, Payment Terms) thereof unless such breach is cured within the applicable
notice period.

 

 

 

 

20.2.2. Termination for Convenience. Either party may terminate this Agreement,
or any part thereof, at any time for its sole convenience by giving twelve (12)
month advance written notice of termination to the other party. Upon receipt of
such notice from ABWN, ViaLight will, except to the extent otherwise specified
in such notice, immediately stop all work previously authorized.

 

 

 

 

20.2.3. Effect of Termination. No termination or expiration of this Agreement
shall (i) relieve either party from any of its obligations hereunder which have
accrued on or before the effective date of such termination or expiration,
including, without limitation, any obligation to pay to the other party any and
all amounts owed pursuant to this Agreement; (ii) affect any rights of either
party with respect to any breach of this Agreement; or (iii) cancel any purchase
order for the Product placed by ABWN and accepted by ViaLight pursuant to this
Agreement. Unfilled purchase orders (or portions thereof) that are not cancelled
by the non-breaching party will be filled and paid for in accordance with the
terms of this Agreement.

 

 

 

 

20.3. Survivability and Obligations Upon Termination. Sections 8.5, 9.4, 13.1,
13.2, 17.7, 17.8, and Articles 18 through 29, inclusive, shall survive the
termination of this Agreement. Furthermore, in the event of any termination or
expiration of this Agreement (a) ViaLight shall deliver all Tooling, ABWN
Equipment and ABWN Material to ABWN within five (5) business days after
termination or otherwise agreed period (or upon ABWN’s demand), (b) each party
shall return or destroy the other party’s Confidential Information.



 



21. TRANSITION SERVICES

 

 

21.1. Transition after Termination. Following any termination or expiration of
this Agreement, each party shall assist and cooperate in good faith with the
other party to enable an orderly dissolution of the relationship created by this
agreement. For the avoidance of doubt, nothing in this Agreement shall
constitute or be interpreted as an obligation to ViaLight to transfer, license
or make available any information, know-how or IP-rights regarding ViaLight
Property to ABWN or a third party for the period following its termination or
expiration.



 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  21

   



 

22. EXPORT. In exporting and importing Products, each party agrees (a) to comply
with all export and import laws, rules, policies, procedures, restrictions and
regulations of the Department of Commerce or other United States or foreign
agency or authority, and (b) not to export or import, or allow the export or
re-export or import of any goods in violation of any such restrictions, laws or
regulations. Each party shall obtain all licenses, permits and approvals
required by any government in connection with performing its obligations
hereunder; provided, however, that in doing so each party shall at all times
fully protect the Confidential Information and proprietary rights of the other
party. ABWN shall provide the export classification for each Product to
ViaLight. Each party will indemnify and hold the other party harmless for any
breach by such party of this Article 22.



 

23. INDEPENDENT CONTRACTOR. Each party shall be deemed to be an independent
contractor to the other party, and not its agent, joint venture, partner or
employee. Neither party shall have any authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other party.



 



24. CONFIDENTIALITY

 

 

24.1. Proprietary Information. Prior to and during the performance of their
obligations specified in this Agreement, the parties may disclose or furnish to
each other proprietary marketing, technical or business information that
constitute confidential information due to its nature, either verbally or in
tangible form (the “Confidential Information”); the Product Information
Documents, any information concerning Product design, construction, assembly,
manufacture, development, or architecture of a Product and information
concerning Customers shall be deemed to be the Confidential Information of ABWN.
Confidential Information of the disclosing party shall be held in confidence by
the receiving party and not directly or indirectly disclosed, copied or used by
the receiving party (except as necessary to perform under this Agreement). Each
party agrees that, except as may be required by law, including the rules and
regulations of the United States Securities and Exchange Commission, the terms
and existence of this Agreement are confidential, and neither party shall
disclose such information. Notwithstanding the foregoing, each party may,
without further consent of the other party, disclose the contents of this
Agreement to its shareholders, potential acquirers, accountants, professional
and financial advisors, insurers and other persons necessary for the functioning
of such party’s business operations.

 

 

 

 

24.2. Non-Confidential Information. Confidential Information shall not include
information that (a) is already known to the receiving party without any
obligation of confidentiality; (b) has entered the public domain through no
action or inaction of the receiving party; (c) is generally available to the
public; (d) was disclosed to the receiving party by a third party not in
violation of the disclosing party’s proprietary rights or (e) independently
developed by the receiving party without access to the Confidential Information
or (f) is required to be disclosed in accordance with a judicial or other
governmental order; provided, however, the receiving party, subject to what is
permitted under the applicable law, either (i) gives the disclosing party
reasonable notice prior to such disclosure to allow the disclosing party a
reasonable opportunity to seek a protective order or equivalent, or (ii) obtains
a written assurance from the competent judicial or governmental entity that it
will afford Confidential Information the highest level of protection afforded
under the applicable law.



 



  22

   



 

[atlw_ex101img1.jpg]

 



W I R E L E S S N E T W O R K, W O R L D’ S O N E A N D O N L Y W H O L E S A L
E C A R R I E R N E T W O R K







 

24.3. Injunction. The Confidential Information of the disclosing party
constitutes valuable trade secrets of the disclosing party and the unauthorized
disclosure or use of such Confidential Information by the receiving party will
cause irreparable harm, for which no remedies of law will be adequate.
Accordingly, the disclosing party shall be entitled to injunctive relief against
the receiving party in the event that the receiving party breaches the
confidentiality obligations set forth in this article.



 

 

24.4. Insider Trading. ViaLight acknowledges that it is aware that ABWN is a
publicly-traded company and that ABWN’s Confidential Information may constitute
material non-public information under U.S. securities laws and regulations. As
such, ViaLight shall ensure that its Officers and Directors are contractually
prohibited from transacting in ABWN’s securities based on such Confidential
Information or from communicating such Confidential Information to others in
connection with the trading of such securities.

 

 

 

 

24.5. Data Security. The receiving party shall implement safeguards and
procedures to prevent unauthorized access to, and the destruction, loss, misuse
or improper alteration of, all Confidential Information of the disclosing party.
If the receiving party becomes aware of any unauthorized access to the
disclosing party’s Confidential Information, it shall report immediately in
detail such incident to the disclosing party and take appropriate remedial
actions. ViaLight will comply with written requirements mutually agreed to by
ABWN and ViaLight for ViaLight and ViaLight’s Subcontractors, as ViaLight is
notified of such requirements which may be revised from time to time. In
addition to such requirements, ViaLight will also adhere to data security
requirements and procedures, that provide for, without limitation: (i)
appropriate industry standard security systems, computers and technologies,
including firewalls and encryption; (ii) for certain equipment (e.g. classified
equipment) physical security procedures, including security guards and regular
monitoring of all work areas; (iii) background checks on all of ViaLight’s
personnel and Subcontractors; (iv) restriction of use and copying of ABWN
Confidential Information on a “need-to-know” basis and only at authorized
locations; (v) appropriate levels of regular monitoring of the transport and
storage of ABWN Confidential Information; (vi) appropriate levels of regular
monitoring of password procedures; and (vii) appropriate levels of regular and
random monitoring of Suppliers, Subcontractors and employees providing Design
Services or working on Existing or Custom Products deliverable to ABWN.



 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  23

   



 

25. INDEMNIFICATION



 

 

25.1. ABWN Indemnification of ViaLight. ABWN shall indemnify, defend, and hold
harmless ViaLight and its employees, directors, officers, agents, subsidiaries,
successors and assigns (each a “ViaLight Party”) from any costs deriving from
and against third party claims asserted against each ViaLight Party to the
extent such claims (I) assert that (a) the ABWN Requirements Documents (or any
process, method, design, product or component that directly and necessarily
results from compliance with the ABWN Requirements Documents); (b) ABWN
Consigned Items; (c) Marks; or (d) modifications made to each Product
Information Document as instructed by ABWN, infringes any patent, trademark,
mask work, copyright, trade secret or other intellectual property right of a
third party; or (II) are based on the gross negligence or willful misconduct of
ABWN or its agents; provided, however, (i) ViaLight gives prompt written notice
of each such claim; and (ii) ViaLight reasonably cooperates in the defense or
settlement of each such claim. ViaLight may participate in the defense of each
such claim, with its own counsel at its own expense. ABWN shall pay any final
judgment on each such claim and will pay any settlement costs to which it
agrees. ABWN shall not be responsible for any settlement costs to which it does
not agree in writing.

 

 

 

 

25.2. ViaLight Indemnification of ABWN. ViaLight shall indemnify, defend, and
hold harmless ABWN and its employees, directors, officers, subsidiaries, agents,
successors and assigns (each an “ABWN Party”) from any costs deriving from and
against third party claims asserted against each ABWN Party to the extent such
claims (a) assert that the design or manufacturing process used by ViaLight in
the manufacture of Products hereunder or the design of a Product or any method,
process outlined in or component of a Product Information Document infringes any
patent, trademark, mask work copyright, trade secret or other intellectual
property right of a third party; or (b) are based on the gross negligence or
willful misconduct of ViaLight or its agents; provided, however, ABWN shall be
required to (i) give ViaLight prompt written notice of each such claim and (ii)
ABWN reasonably cooperates in the defense or settlement of each such claim.
ViaLight shall pay any final judgment on each such claim and will pay any
settlement costs to which it agrees. ViaLight shall not be responsible for any
settlement costs to which it does not agree in writing. This section does not
apply to the extent each such claim is specific to the (A) ABWN Consigned Items,
or other materials procured from ABWN’s designated suppliers or otherwise
provided by ABWN; (B) unauthorized modifications or other unauthorized
alterations made by a party other than ViaLight to a Product after delivery; (C)
modifications or other alterations made to a Product Information Document as
instructed by ABWN; (D) process, method, design, product or component that
directly and necessarily results from compliance with an ABWN Requirements
Document or have been specifically requested by ABWN ; or (E) Marks.

 

 

 

 

25.3. Correction. If ViaLight reasonably believes that a certain manufacturing
process or method used by ViaLight in the manufacture of a Product or the
manufacture or sale or use of a Product may be enjoined, ViaLight shall use all
diligent commercial efforts to either promptly (a) procure for ABWN the right to
continue to use the same or (b) replace or modify the same to make it
non-infringing.



 



  24

   

 

[atlw_ex101img1.jpg]

 



W I R E L E S S N E T W O R K, W O R L D’ S O N E A N D O N L Y W H O L E S A L
E C A R R I E R N E T W O R K





26. LIENS AND SECURITY INTERESTS. During the term of this Agreement, ViaLight
warrants that ViaLight has not and will not, directly or indirectly create,
incur or permit to exist any lien, encumbrance or security interest on or with
respect to the Components or Products or any portion thereof.

 

27. NON-COMPETITION AND NON-SOLICITATION



 

 

27.1. Non-Competition. During the term of this Agreement and for a period of
twelve (12) months after the termination or expiration of this Agreement (the
“Non-Competition Period”), ViaLight shall not, and shall cause each of its
Affiliates not to, directly or indirectly, anywhere in the United States or
within any other geographical area or territory in the world where ABWN’s
Products and Services are promoted, marketed, sold, distributed or used, engage
in the business of owning, licensing, developing, marketing, manufacturing,
producing, selling or distributing products and services that compete with
ABWN’s Products and Services and the application of ABWN’s commercial manned
aircraft to manned aircraft airborne mesh network up to 12km altitude.

 

 

 

 

27.2. Non-Solicitation. During the Non-Competition Period, the Parties shall
not, and shall cause each of their Affiliates not to, (a) directly or
indirectly, hire, engage or employ (as an employee, consultant or otherwise) any
employee or independent contractor of the other Party (collectively,
“Employees”), (b) by or through any director, officer or agent of either Party,
directly or indirectly, solicit for employment or the engagement of services of
any Employee or induce or attempt to induce any Employee to leave his or her
employment with the respective Party, or in any way intentionally interfere with
the employment relationship between any Employee and the respective Party, in
each case, for the purpose of employing or engaging the services of such
Employee or soliciting such Employee to become an employee or consultant of the
other Party or any of their Affiliates or any other person; provided, however,
that nothing herein shall preclude a Party from employing or soliciting any
Employee (i) who independently responds to any public advertisement or general
solicitation (such as a newspaper advertisement or internet posting) not
specifically targeting such a Party’s Employee or (ii) following the termination
of such Party’s Employee’s employment with the Party for any reason; provided,
however, that one Party has not induced such Employee from the other Party to
terminate his or her employment in breach of the initiating Party’s obligations
hereunder, or (c) take any action or attempt to take any action with the intent
of impairing any material relationship, contractual or otherwise, between a
Party and any customer, supplier, consultant, independent contractor,
distributor, or reseller.



 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  25

   



 

 

27.3. Reasonableness of Restrictions. ViaLight acknowledges that the restrictive
covenants contained in this article are necessary for the protection of the
business investment by Airborne in the acquisition of the Products pursuant to
this Agreement and are reasonable in terms of time, geographic area, scope and
content.

 

 

 

 

27.4. Remedies. ABWN and ViaLight acknowledge that either or both Parties shall
be damaged irreparably in the event any of the provisions of this article are
not performed in accordance with their specific terms or otherwise are breached,
and money damages or other legal remedies would not be an adequate remedy for
any such damages. It is, accordingly, agreed that in addition to any other
remedies available to either Party pursuant to this Agreement, or otherwise, (i)
either Party shall be entitled to an injunction or injunctions to prevent
breaches of this article and to enforce specifically the terms and provisions of
this article, without bond or other security being required, and (ii) the right
of specific enforcement is an integral part of the transactions and relationship
contemplated by this Agreement and without those rights, neither Party would not
have entered into this Agreement.



 

28. MISCELLANEOUS.



 

 

28.1. Assignability. Neither party shall transfer or assign any of its rights or
obligations hereunder without the prior written consent of the other party and
any transfer or obligations hereunder without the prior written consent of the
both parties shall be void and of no effect. Notwithstanding the foregoing, ABWN
may assign this Agreement without consent to an acquirer of all or substantially
all of ABWN’s equity, assets or business; however, that such acquirer is not the
competitor of ViaLight.

 

 

 

 

28.2. Insurance. ViaLight shall maintain (at its own expense) all necessary
insurance required by local laws or statutes of those jurisdictions in which
ViaLight has operations, which may include, but not limited to, workmen’s
compensation, disability, and unemployment insurance, as well as public
liability, product liability, property damage, and automobile liability
insurance against any and all losses, claims, demands, proceedings, damages,
costs, charges and expenses for injuries or damage to any person or property
arising out of or in connection with this Agreement that are the result of the
fault or negligence of ViaLight.

 

 

 

 

28.3. Obligatory Nature; No Third-Party Beneficiary. The terms and provisions of
this Agreement shall be obligating and inure to the benefit of the parties, and
their respective successors and permitted assigns, and is made solely and
specifically for their benefit. No other person shall have any right, interest
or claim hereunder or be entitled to any benefits under or on account of this
Agreement as a third-party beneficiary or otherwise.



 



  26

   



 

[atlw_ex101img1.jpg]

 



W I R E L E S S N E T W O R K, W O R L D’ S O N E A N D O N L Y W H O L E S A L
E C A R R I E R N E T W O R K







 

28.4. Waiver. No waiver of any covenant, representation, warranty, condition, or
limitation specified in this Agreement shall be valid unless the same is made in
writing and duly executed by the party making the waiver. No waiver of any
provision of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver.

 

 

 

 

28.5. Number and Gender. Whenever the singular number is used in this Agreement,
and when required by the context, the same shall include the plural, and vice
versa; the masculine gender shall include the feminine and neuter genders, and
vice versa; and the word "person" shall include corporation, firm, trust,
estate, joint venture, governmental agency, sole proprietorship, political
subdivision, company, congregation, organization, fraternal order, club, league,
society, municipality, association, joint stock company, partnership or other
form of entity, whether active or passive.

 

 

 

 

28.6. Governing Law and Venue. This Agreement shall in all respects be governed
by and construed in accordance with the laws of the State of California, without
regard to conflicts of law’s provisions and without regard to the United Nations
Convention on Contracts for the International Sale of Goods. The sole and
exclusive venue and jurisdiction for all disputes arising from this Agreement
shall be the state and federal courts located in Los Angeles County, California,
and each party hereby consents to such jurisdiction and venue.



 

 

28.7. Severability. In the event any provision of this Agreement or the subject
matter of this Agreement, for any reason, is determined by a court of competent
jurisdiction to be invalid, such determination shall not affect the validity of
any remaining provision or subject matter of this Agreement, which remaining
provision or subject matter shall remain in full force and effect as if this
Agreement had been executed with the invalid provision or subject matter thereof
eliminated. It is hereby declared the intention of the parties that they would
have executed the remaining provisions or subject matter of this Agreement
without including any such provision or subject matter which, for any reason,
may be hereafter determined to be invalid.

 

 

 

 

28.8. Entire Agreement. This Agreement is the final written expression and the
complete and exclusive statement of all the agreements, conditions, promises,
representations, warranties and covenants among the parties with respect to the
subject matter of this Agreement; and this Agreement supersedes all prior or
contemporaneous agreements, negotiations, representations, warranties,
covenants, understandings and discussions by and among the parties, their
respective representatives, and any other person, with respect to the subject
matter specified in this Agreement. Each of the parties represents, warrants and
covenants that, in executing this Agreement, such party has relied solely on the
terms, conditions and provisions specified in this Agreement. Each of the
parties, additionally, represents, warrants and covenants that, in executing and
delivering this Agreement, such party has placed no reliance whatsoever on any
statement, representation, warranty, covenant or promise of the other party, or
any other person, not specified expressly in this Agreement, or upon the failure
of any party or any other person to make any statement, representation,
warranty, covenant or disclosure of any nature whatsoever. The parties have
included this section to preclude (i) any claim that any party was in any manner
whatsoever induced fraudulently to enter into, execute and deliver this
Agreement and (ii) the introduction of parol evidence to vary, interpret,
supersede, modify, amend, annul, supplement or contradict the terms, conditions
and provisions of this Agreement.



 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  27

   



 

 

28.9. Notices. Any notice, direction or instrument required or permitted to be
given pursuant to this Agreement shall be given in writing by (a) telegram,
facsimile transmission, electronic transmission, or similar method, if confirmed
by mail as herein provided; (b) by mail, if mailed postage prepaid, by certified
mail, return receipt requested; or (c) hand delivery to any party at the
addresses of the parties specified below. If given by telegram, facsimile
transmission, electronic transmission or similar method or by hand delivery,
such notice, direction or instrument shall be deemed to have been given or made
on the day on which it was given, and if mailed, shall be deemed to have been
given or made on the second (2nd) business day following the day after which it
was mailed. Any party may, from time to time by similar notice, give notice of
any change of address, and in such event, the address of such party shall be
deemed to be changed accordingly. The address, telephone number and facsimile
transmission number for the notice of each party are:



 

If to ViaLight:

 

ViaLight Communications GmbH

Friedrichshafenerstr.1,

D-82205 Gilching, Germany

Facsimile number: __________________________

Email Address: _____________________________

 

If to ABWN:

 

4115 Guardian Street,

Suite C, Simi Valley,

California 93063, U.S.A.

Facsimile number: __________________________

Email Address: _____________________________

 

or at such other address as the party affected may designate in a written notice
to such other party in compliance with this section.

 



  28

   



 

[atlw_ex101img1.jpg]

 



W I R E L E S S N E T W O R K, W O R L D’ S O N E A N D O N L Y W H O L E S A L
E C A R R I E R N E T W O R K







 

28.10. Captions and Interpretations. Captions of the provisions of the articles
and sections of this Agreement are for convenience and reference only, and the
words specified therein shall in no way be held to explain, modify, amplify or
aid in the interpretation, construction, or meaning of the provisions of this
Agreement. The provisions of this Agreement, in all cases, shall be construed in
accordance with the fair meaning of those provisions, as if prepared by both
parties and not strictly for or against either party. Each party has reviewed
this Agreement. The rule of construction which requires a court to resolve any
ambiguities against the drafting party shall not apply in interpreting the
provisions of this Agreement.

 

 

 

 

28.11. Amendments. Any provision hereof may be amended and the observance of any
provision of this Agreement may be waived (either generally or in any particular
instance and either retroactively or prospectively) only with the written
consent of ABWN and ViaLight. It is the intention of the parties, however, that
this Agreement control as to additional or different terms of any invoices,
confirmations or similar documents (other than additional terms (e.g.
quantities, proposed shipping dates, etc.) expressly contemplated herein as to
be supplied in such documents) even if accepted in writing by both parties.

 

 

 

 

28.12. Execution in Counterparts. This Agreement may be prepared in multiple
copies and forwarded to each of the parties for execution. The signatures of
both of the parties may be affixed to one copy or to separate copies of this
Agreement, and when all such copies are received and signed by both of the
parties, those copies shall constitute one agreement, which is not otherwise
separable or divisible.

 

 

 

 

28.13. Force Majeure. If any party is rendered unable, completely or partially,
by the occurrence of an event of "force majeure" (hereinafter defined) to
perform such party's obligations created by the provisions of this Agreement,
such party shall give to the other party prompt written notice of the event of
"force majeure" with reasonably complete particulars concerning such event;
thereupon, the obligations of the party giving such notice, so far as those
obligations are affected by the event of "force majeure," shall be suspended
during, but no longer than, the continuance of the event of "force majeure." The
party affected by such event of "force majeure" shall use all reasonable
diligence to resolve, eliminate and terminate the event of "force majeure" as
quickly as practicable. The requirement that an event of "force majeure" shall
be remedied with all reasonable dispatch as hereinabove specified, shall not
require the settlement of strikes, lockouts or other labor difficulties by the
party involved, contrary to such party's wishes, and the resolution of any and
all such difficulties shall be handled entirely within the discretion of the
party concerned. The term "force majeure" as used in this Agreement shall be
defined as and mean any act of God, strike, civil disturbance, lockout or other
industrial disturbance, act of the public enemy, war, blockade, public riot,
earthquake, tornado, hurricane, lightning, fire, public demonstration, storm,
flood, explosion, governmental action, governmental delay, restraint or
inaction, unavailability of personnel, unavailability of equipment, and any
other cause or event, whether of the type enumerated specifically in this
section or otherwise, which is not reasonably within the control of the party
claiming such suspension.

 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 

  29

   



 





 

28.14. Consent to Agreement. By executing this Agreement, each party, for itself
represents such party has read or caused to be read this Agreement in all
particulars, and consents to the rights, conditions, duties and responsibilities
imposed upon such party as specified in this Agreement. Each party represents,
warrants and covenants that such party executes and delivers this Agreement of
its own free will and with no threat, undue influence, menace, coercion or
duress, whether economic or physical. Moreover, each party represents, warrants,
and covenants that such party executes this Agreement acting on such party's own
independent judgment.

 

The parties agree to amend and update the Exhibits as necessary upon mutual
agreement.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, all as
of the Effective Date.

 

 



ViaLight Communications GmbH

 

ABWN

 

 

Markus Knapel

 

 

/s/ Michael J Warren

 

By:

/s/ Markus Knapel

 

By:

Michael J Warren

 

Title:

CEO

 

Title:

CEO

 



 

 



30



 